中参字[2013] 061801 号 签发人：刘长祯 June25, 2013 U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Tiffany Piland Re: China Ginseng Holdings, Inc. Form 10-Q for Fiscal Year Ended June 30, 2012 Filed October 4, 2012 Form 10-Q for Quarter Ended December 31, 2012 Filed February 14, 2013 Form 10-Q for Quarter Ended March 31, 2013 Filed May 20, 2013 File No. 000-54072 Dear Ms. Piland, This letter is provided in response to your letter dated June 12, 2013 regarding the above-referenced filings of our client, China Ginseng Holdings, Inc. (the “Company”). We hereby acknowledge the following: ● We are responsible for the adequacy and accuracy of the disclosure in our filing; ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● Wemay not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States /s/Changzhen Liu Changzhen Liu Principal Executive Officer
